Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the AIA  first inventor to file provisions of the AIA . 

Response to Arguments
Applicant's arguments filed 08 March 2022 have been fully considered but they are not persuasive. 
Applicant first argues with respect to the rejections of record of record under 35 U.S.C. 103 that there is no motivation to combine the teachings of Yoshida (US 2014/0127579 A1) and Qiao (US 2020/0295326 A1), disagreeing with the examiner’s assertion that “it would be expected that the combination of Yoshida and Qiao would have the claimed SP value ranges.” Applicant indicates “it is technical common knowledge that ‘the SP value of PMMA that is obtained using the Hoy method (paragraph [0041] of the present specification) is less than 10.5 cal1/2cm-3/2’” and as such, the polymethylmethacrylate (PMMA) disclosed in Qiao does not correspond to the claimed polymer having an SP value as claimed. This is not persuasive because the Hoy method is a method of measuring an inherent material property, the SP value, of a polymer repeating unit. Applicant indicates [0041] of the instant specification to support their assertion, but this paragraph merely recites that the SP values used in the present application were obtained using the Hoy method. There is no evidence to suggest that the Hoy method is incapable of obtaining an SP value less than 10.5 cal1/2cm-3/2. There is also no evidence to suggest that the SP value of PMMA is necessarily less than 10.5 cal1/2cm-3/2. Attorney arguments (such as the assertion that it is “technical common knowledge”) do not take the place of evidence (see PMEP 716.01(c) II). Further, there is no evidence to suggest that the Hoy method results in a value that is different from any other SP value measurement methods. Even further, the claim does not even require the measurement method of the SP value specifically be obtained by the Hoy method.
Second, applicant argues with respect to the rejections of record of record under 35 U.S.C. 103 that there is no motivation to combine the teachings of Yoshida and Qiao because Yoshida is directed to a solid electrolyte lithium ion battery and Qiao is directed to liquid electrolyte lithium ion battery. Applicant goes on to point out the differences between liquid electrolyte and solid electrolyte lithium ion batteries. This is not persuasive because the claimed polymer, the polymer of Yoshida and the polymer of Qiao all serve the same purpose of functioning as a binder (see instant Claim 1, Claim 1 of Yoshida and Claims 43-44 of Qiao). Further, as indicated by applicant, [0190] of Qiao demonstrates a relationship between the molecular weight of the binder and the cracking resistance of the binder, particularly that the lower molecular weight (MW) binder is associated with more cracking of the material it is binding, an electrode material. Inversely, a higher MW binder is associated with less cracking, i.e. higher mechanical strength (compare figure 17A showing the impact result of a high MW binder and 17B showing the impact result of a low MW binder). The examiner notes that the testing results shown in figures 17A and 17B are not related to the electrolyte material since the testing only included forming a layer stack (samples 1-10) and mechanically impacting the stack. Yoshida particularly indicates in [0034] that due to excellent binding force and high strength of the binder material, the obtained all-solid state secondary cell can be more improved in rate characteristics and charging/discharging cycle characteristics. Therefore, it is the examiner’s position that one of ordinary skill in the art would be motivated to combine the teachings of Qiao, which particularly indicates that the higher MW binder results increased strength, with the teachings of Yoshida indicating that high strength binder contributes to improvements in rate characteristics and charging/ discharging cycle characteristics (see MPEP 2143 C. Use of Known Technique to Improve Similar Devices in the Same Way, noting that in the instant application, the known technique of increasing the binder molecular weight to increase the strength of the material bound by the binder can be used to improve the solid electrolyte of a lithium ion battery in the same way.) 
Third, applicant argues with respect to the rejections of record of record under 35 U.S.C. 103 that there is no motivation to combine the teachings of Yoshida and Qiao because the examiner’s conclusion of obviousness is based in improper hindsight reasoning, asserting that Yoshida and Qiao are directed to different technical fields, relates to the electrolyte materials of the respective batteries. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning, but so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). It is the examiner’s position that in the instant application, one of ordinary skill in the art seeking to create a binder material would have been motivated to combine the teachings of Yoshida and Qiao, resulting in a high MW polymer material, which then increases the strength of the material it is binding and this increased strength ultimately contributes to improvements in rate characteristics and charging/ discharging cycle characteristics. 
Next, applicant argues that the claimed invention provides unexpected an superior effects, pointing to a comparison between examples including a binder having the claimed SP value and examples including a binder not having the claimed SP value. While this comparison does indicate a benefit to the binder material having the claimed SP value, the claim is not commensurate in scope with these results since the SP value is an inherent material property and each and every aspect of the claims regarding the binder is met by the prior art as indicated above.
For the above reasons, the rejections of record under 35 U.S.C. 103 are upheld below.
Finally, applicant argues that since an alkoxy group is excluded from the definition of R12 in new Claims 30 and 31, the ethylene oxide structure of Yoshida is precluded. This is not persuasive because, as indicated in the previous office action mailed 10 December 2021 on page 4, using polyethylene glycol (meth)acrylate as an example, the claimed R12 corresponds to a substituent -OH group, which is a hydroxy group not precluded by either of Claims 30 or 31. Therefore, claims 30 and 31 are rejected below under the same rationale as Claims 1 and 15, respectively.
The examiner also notes that claims 1 and 15 require that the claimed polymer is derived from at least one of monomers represented by the formulae (a-1) to (a-7), which is a product by process limitation. Claim 1 is drawn to a solid electrolyte composition including an inorganic solid electrolyte material and a binder material. It is unclear how, if it all, the particular derivation process of the binder monomer relates to or affects the structure of the claimed acrylic resin polymer as there is no nexus between the particular derivation of the acrylic resin and the claimed polymer binder product. Therefore, since Yoshida teaches the claimed product structurally, the claim limitation regarding the structure of the polymer is met.

Response to Amendment
	In view of the amendments to Claims 1 and 15 filed 08 March 2022, the rejections of record under 35 U.S.C. 112 are withdrawn.

Claim Rejections - 35 USC § 103
Claims 1-3, 7-15, 27 and 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida (US 2014/0127579 A1), in view of Qiao (US 2020/0295326 A1), both of record.
Regarding Claims 1, 2, 27 and 30, Yoshida teaches a solid electrolyte composition comprising: an inorganic solid electrolyte having conductivity for ions of metal elements belonging to Group I or II of the periodic table (see [0020]-[0026], noting [0020] specifically indicates conductivity of lithium ions, which is a Group I metal); binder particles (see [0025]-[0042] noting that the shell described particularly in [0032] reads on the claimed polymer) having an average particle diameter of 30 to 300 nm (see [0027]), which falls within the claimed range of 10nm or more and 50,000 nm or less, and dispersion medium (non-polar solvent, see [0040]-[0042]), wherein the polymer is an acrylic resin and said acrylic resin includes a repeating unit derived from at least the monomer represented by Formulae (a-1) where L11 represents a hydrocarbon linking group consisting of an alkylene group having 2 carbon atoms, X represents an ether group (-O-), R11 represents an alkyl group (CH3) and R12 represents a substituent –OH (hydroxy) group as required by Claims 1 and 30 (see [0032] and also the comparison of, for example, polyethyleneglycol (meth)acrylate to instant (a-1) therefore, since Yoshida discloses a monomer including a monomer meeting at least one of the claimed formulae, this aspect of the claim is met by Yoshida.
Yoshida does not teach that the polymer (shell of binder particle described in [0032]) has a mass-average molecular weight of 5,000 or more.
However, Qiao also teaches a binder material used in lithium ion batteries (see [0123] indicating that the anode 110 and the cathode 120 can include binders) including an acrylic resin (poly(methyl methacrylate), PMMA) and further studies the effect of binder molecular weight on impact results (see [0190]). Figures 17A and 17B compare a high molecular weight binder (molecular weight 540,000) with a low molecular weight binder (molecular weight 180,000) in an electrode, and clearly shows that the lower molecular weight binder suffers more cracking when subjected to impact.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to particularly polymerize the binder material of Yoshida with a larger molecular weight, such as 540,000, which falls within the claimed range of Claim 1 of 5,000 or more and the range recited by the instant specification of less than 1,000,000 (see instant [0044]), in order to reduce the potential for cracking on a potential impact to the battery layer containing said polymer binder.
With regard to the polymer binder including a polymer having an SP value of 10.5 cal1/2cm-3/2 or more as in Claim 1, and a repeating unit derived from a monomer having an SP value of 12 cal1/2cm-3/2 or more, the instant specification indicates in [0061] that a preferable monomer specifically includes (meth)acrylic acid ester monomer units, which is the same monomer taught by Yoshida in at least [0032]. Therefore, since there does not seem to be any distinction between the instant claimed binder and that of Yoshida in view of Qiao, it would be expected that the combination of Yoshida and Qiao would have the claimed SP value ranges.
Regarding Claim 3, Yoshida further teaches that a glass transition temperature of the polymer (shell material) is 30°C or lower (see example 7, particularly teaching a Tg difference, Tgc – Tgs, of 133°C where Tgc is 106°C and the rate characteristics and charging/discharging cycle characteristics achieved “A” results in both categories described by [0096] and [0103]; therefore, Tgs corresponding to the claimed binder polymer is 27°C, which falls within the claimed range; see also example 8 where Tgs is 17°C, which also falls within the claimed range and achieved “B” and “C” results in rate characteristics and charging/discharging cycle characteristics described by [0097] and [0105]; both of these examples achieved superior results over the comparative examples 1 and 2, which achieved “D” and “E” results in rate characteristics and charging/discharging cycle characteristics described by [0099] and [0107]).
Regarding Claim 7, Yoshida further teaches that the polymer includes a hydroxyl group (see again for example, polyethyleneglycol (meth)acrylate compared to instant (a-1)).
Regarding Claim 8, Yoshida further teaches that the inorganic solute electrolyte is represented by Formula (1) La1Mb1Pc1Sd1Ae1 (see Thio-LISICON Li3.25Ge0.25P0.75S4) in the formula, L represents Li, M represents Ge, and a1 to e1 represent the compositional ratios among the respective elements and a1:b1:c1:d1:e1 satisfies 3.25:0.25:0.75:4.0:0, which can be rewritten as 4.33:0.33:1:5.33:0, which falls within the claimed range or 1 to 12:0 to 5:1:2 to 12:0 to 10. The examiner notes also that the applicant defines in the instant specification [0032] a combination of at least two raw materials among lithium sulfide (Li2S) and diphosphorus pentasulfide (P2S5) and sulfides of an element represented by M, which is also met by Yoshida in [0021]-[0023].
Regarding Claim 9, Yoshida further teaches that the dispersion medium (non-polar solvent) may be toluene (see [0042]), which is indicated by the instant specification [0097]-[0098]as a preferable dispersion medium having a Clog P value of 2.641, thereby meeting the claim which requires a Clog P value of 1 or more.
Regarding Claim 10, Yoshida further teaches that the dispersion medium is selected from an aromatic component solvent (see [0042] indicating aromatic compounds including toluene, xylene, styrene, ethylbenzene and decalin) and an aliphatic compound solvent (see again [0042] indicating aliphatic compounds including octane).
Regarding Claim 11, Yoshida further teaches an active material capable of intercalating and deintercalating ions of metal elements belonging to Group I or Group II of the periodic table (see [0054]-[0068], particularly [0056] indicating the storing and releasing of lithium ions which is a Group I metal).
Regarding Claim 12, Yoshida further teaches that the active material is a transition metal oxide or a metal oxide (see [0057]).
Regarding Claim 13, Yoshida teaches sheet for an all solid-state secondary battery comprising a film of the solid electrolyte composition according to Claim 1 formed on a base material (see [0046]).
Regarding Claim 14, Yoshida further teaches an electrode sheet for an all solid-state secondary battery comprising: a film of the solid electrolyte composition according to Claim 11 as indicated above formed on a metal foil (see [0063]).
Regarding Claims 15, 29 and 31, Yoshida teaches an all-solid state secondary battery comprising: a positive electrode active material layer, a solid electrolyte layer; and a negative electrode active material layer in this order (see [0017] and [0084]), wherein at least one of the positive electrode active material layer, the solid electrolyte layer and the negative electrode active material layer is a layer including an inorganic solid electrolyte having conductivity for ions of metal elements belonging to Group I or II of the periodic table (see [0020]-[0026], noting [0020] specifically indicates conductivity of lithium ions, which is a Group I metal); and binder particles(see [0025]-[0042] noting that the shell described particularly in [0032] reads on the claimed polymer) having an average particle diameter of 30 to 300 nm (see [0027]), which falls within the claimed range of 10nm or more and 50,000 nm or less, and dispersion medium (non-polar solvent, see [0040]-[0042]), wherein the polymer is an acrylic resin and said acrylic resin includes a repeating unit derived from at least the monomer represented by Formulae (a-1) where L11 represents a hydrocarbon linking group consisting of an alkylene group having 2 carbon atoms, X represents an ether group (-O-), R11 represents an alkyl group (CH3) and R12 represents a substituent –OH (hydroxy) group as required by Claims 15 and 31 (see [0032] and also the comparison of, for example, polyethyleneglycol (meth)acrylate to instant (a-1) therefore, since Yoshida discloses a monomer including a monomer meeting at least one of the claimed formulae, this aspect of the claim is met by Yoshida.
Yoshida does not teach that the polymer (shell of binder particle described in [0032]) has a mass-average molecular weight of 5,000 or more.
However, Qiao also teaches a binder material used in lithium ion batteries (see [0123] indicating that the anode 110 and the cathode 120 can include binders) including an acrylic resin (poly(methyl methacrylate), PMMA) and further studies the effect of binder molecular weight on impact results (see [0190]). Figures 17A and 17B compare a high molecular weight binder (molecular weight 540,000) with a low molecular weight binder (molecular weight 180,000) in an electrode, and clearly shows that the lower molecular weight binder suffers more cracking when subjected to impact.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to particularly polymerize the binder material of Yoshida with a larger molecular weight, such as 540,000, which falls within the claimed range of Claim 1 of 5,000 or more and the range recited by the instant specification of less than 1,000,000 (see instant [0044]), in order to reduce the potential for cracking on a potential impact to the battery layer containing said polymer binder.
With regard to the polymer binder including a polymer having an SP value of 10.5 cal1/2cm-3/2 or more as in Claim 1, and a repeating unit derived from a monomer having an SP value of 12 cal1/2cm-3/2 or more, the instant specification indicates in [0061] that a preferable monomer specifically includes (meth)acrylic acid ester monomer units, which is the same monomer taught by Yoshida in at least [0032]. Therefore, since there does not seem to be any distinction between the instant claimed binder and that of Yoshida in view of Qiao, it would be expected that the combination of Yoshida and Qiao would have the claimed SP value ranges.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY G HENSHAW whose telephone number is (571)272-8518. The examiner can normally be reached Monday-Friday from 10am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I. Cano can be reached on (313)446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Mary G Henshaw/Examiner, Art Unit 1723



/MILTON I CANO/Supervisory Patent Examiner, Art Unit 1723